Exhibit EXECUTION VERSION LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT between FORD MOTOR COMPANY and UNITED STATES DEPARTMENT OF ENERGY dated as of September 16, 2009 ARTICLE I DEFINITIONS AND OTHER RULES OF CONSTRUCTION 2 1.1 Terms Generally 2 1.2 Other Rules of Construction 2 1.3 Definitions in Other Written Communications 3 1.4 Conflict with Funding Agreements 3 1.5 Accounting Terms 3 ARTICLE II FUNDING 4 2.1 Loans. 4 2.2 Loan Commitment Amount Reductions 4 2.3 Mechanics for Requesting Advances. 5 2.4 Mechanics for Funding Advances. 7 2.5 Advance Requirements under the Funding Agreements 9 2.6 No Approval of Work 10 2.7 Reallocation of Advances 10 ARTICLE III PAYMENTS; PREPAYMENTS 10 3.1 Place and Manner of Payments. 10 3.2 Payment of the Facility Fee 11 3.3 Maturity and Amortization. 11 3.4 Evidence of Debt. 11 3.5 Interest Provisions Relating to All Advances. 11 3.6 Prepayments. 12 ARTICLE IV REIMBURSEMENT OBLIGATIONS 16 4.1 Reimbursement and Other Payment Obligations. 16 4.2 Subrogation 17 4.3 Obligations Absolute. 17 4.4 Evidence of Payment 21 4.5 Payment of Loan Document Amounts. 21 ARTICLE V CONDITIONS PRECEDENT 22 5.1 Conditions Precedent to the Principal Instrument Delivery Date 22 5.2 Conditions Precedent to FFB Purchase of the Notes 27 5.3 Advance Approval Conditions Precedent 27 5.4 Conditions Precedent to FFB Advance 29 5.5 Advance Deductions 30 5.6 Satisfaction of Conditions Precedent 30 i ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER 30 6.1 Financial Condition 31 6.2 No Change 31 6.3 Existence 31 6.4 Power; Authorization; Enforceable Obligations 31 6.5 No Legal Bar 31 6.6 Litigation 32 6.7 No Default 32 6.8 Ownership of Property 32 6.9 Intellectual Property 32 6.10 Federal Regulations 32 6.11 ERISA 32 6.12 Investment Company Act 33 6.13 Guarantors; Pledged Equity 33 6.14 Security Documents. 33 6.15 Environmental Laws 34 6.16 OFAC and USA PATRIOT Act. 34 6.17 Eligibility of Borrower, Projects 35 6.18 Approvals, Permits and Consents 35 6.19 Compliance with Laws, Program Requirements 35 6.20 Project Business Plan 35 6.21 Federal Funding 36 ARTICLE VII AFFIRMATIVE COVENANTS 36 7.1 Amendments to Certain Agreements. 36 7.2 Maintenance of Business; Existence 37 7.3 Maintenance of Property; Insurance. 37 7.4 Additional Collateral, Etc. 38 7.5 Use of Proceeds 43 7.6 Books, Records and Inspections. 43 7.7 Approvals; Government Approvals 44 7.8 Compliance with Program Requirements 44 7.9 Advanced Technology Vehicles 44 7.10 Davis-Bacon Act 44 7.11 Investment Earnings 45 7.12 Federal Funding 45 7.13 Borrower Project Commitment 45 ii ARTICLE VIII INFORMATION COVENANTS 46 8.1 Financial Statements. 46 8.2 Reports 47 8.3 Notices. 49 ARTICLE IX NEGATIVE COVENANTS 49 9.1 Borrowing Base 49 9.2 Available Liquidity 49 9.3 Liens. 49 9.4 Restricted Group Debt 49 9.5 Asset Sale Restrictions. 50 9.6 Restricted Payments 53 9.7 Fundamental Changes. 54 9.8 Negative Pledge 55 9.9 Sales and Leasebacks 56 9.10 Use of Proceeds 56 9.11 Debarment. 57 9.12 Public Statements 57 9.13 Limitation on Senior Obligations 57 9.14 Noneligible ATVM Project Costs 58 ARTICLE X EVENTS OF DEFAULT AND REMEDIES 58 10.1 Events of Default 58 10.2 Remedies; Waivers. 61 10.3 Accelerated Advances 63 ARTICLE XI THE ATVM COLLATERAL TRUSTEE 63 11.1 Appointment 63 11.2 Delegation of Duties 64 11.3 Exculpatory Provisions 64 11.4 Non-Reliance on the ATVM Collateral Trustee 64 11.5 ATVM Collateral Trustee in Its Individual Capacity 65 ARTICLE XII MISCELLANEOUS 65 12.1 Amendments, Etc 65 12.2 Delay and Waiver 65 12.3 Right of Setoff 66 12.4 Survival of Representations and Warranties 66 12.5 Notices 66 iii 12.6 Severability; Consents. 68 12.7 Judgment Currency 69 12.8 Indemnification. 69 12.9 Limitation on Liability 72 12.10 Successors and Assigns. 72 12.11 Participations 73 12.12 Further Assurances and Corrective Instruments 73 12.13 Reinstatement 73 12.14 Governing Law; Waiver of Jury Trial. 74 12.15 Submission to Jurisdiction 74 12.16 Entire Agreement 74 12.17 Benefits of Agreement 74 12.18 Headings 75 12.19 Counterparts 75 12.20 No Partnership; Etc 75 12.21 Releases of Guarantees and Liens. 75 12.22 Certain Waivers 77 12.23 Independence of Covenants 77 12.24 Marshaling 77 12.25 Pro Rata Treatment 77 ANNEXES, SCHEDULES AND EXHIBITS Annex A Definitions Schedule 5.1(o) Evidence of Necessary Consents, Approvals and Waivers Schedule 6.13(a) Guarantors Schedule 6.13(b) Pledged Equity & Certificated Securities Schedule 6.14(c) Uniform Commercial Code Financing Statements for Existing Collateral Schedule 6.14(d) Uniform Commercial Code Financing Statements for ATVM Collateral Schedule 6.21 List of Federal Funding Applications Schedule 7.4 Pledged Notes Schedule A Mortgaged Property Exhibit A Form of Drawstop Notice iv Exhibit B Form of Obligor Certificate Exhibit C Form of Borrower’s Certificate Exhibit D Form of Opinion of Davis Polk and Wardwell LLP Exhibit E Form of Opinion of Borrower’s Associate General Counsel Exhibit F-1 Form of Opinion of Delaware Counsel Exhibit F-2 Form of Opinion of Bermuda Counsel Exhibit F-3 Form of Opinion of Mexico Counsel Exhibit G Form of Lobbying Certification Exhibit H Lobbying Disclosure Form Exhibit I Form of Collateral Release Exhibit J Form of Compliance Certificate Exhibit K-1 Form of Existing Collateral Release Notice Exhibit K-2 Form of ATVM Collateral Release Certificate Exhibit L Form of ATVM Collateral Security Agreement Exhibit M Form of ATVM Collateral Trust Agreement Exhibit N Form of Guarantee Exhibit O Form of Note A Exhibit P Form of Note B v LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT, dated as of September 16, 2009 (this “Agreement”), between the UNITED STATES DEPARTMENT OF ENERGY, an agency of the United States of America (“DOE”), and FORD MOTOR COMPANY (the “Borrower”), acorporation organized under the laws of Delaware. PRELIMINARY STATEMENTS A.
